Name: 97/94/EC: Commission Decision of 8 January 1997 concerning measures which are necessary for the implementation of certification rules regarding certain animal products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  international trade;  cooperation policy;  trade policy;  animal product
 Date Published: 1997-01-31

 Avis juridique important|31997D009497/94/EC: Commission Decision of 8 January 1997 concerning measures which are necessary for the implementation of certification rules regarding certain animal products (Text with EEA relevance) Official Journal L 029 , 08/01/1997 P. 0056 - 0058COMMISSION DECISION of 8 January 1997 concerning measures which are necessary for the implementation of certification rules regarding certain animal products (Text with EEA relevance) (97/94/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regard pathogens, to Directive 90/425/EEC (1) as last amended by Commission Decision 96/405/EC (2), and in particular Article 10 2 (c) thereof,Having regard to Council Directive 92/46/EEC (3) of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat treated milk and milk based products, as last amended by Directive 96/23/EC (4), and in particular Article 36 thereof,Having regard to Council Directive 71/118/EEC (5) of 15 February 1971 on health problems affecting the production and placing on the market of fresh poultrymeat, as last amended by Directive 96/23/EC, and in particular Article 14B (1) (c) thereof,Having regard to Council Directive 89/437/EEC (6) of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products, as last amended by Directive 96/23/EEC, and in particular Article 11 (4) thereof,Having regard to Council Directive 94/65/EC (7) of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations, and in particular Article 13 (I) (B) (1) (c) thereof,Whereas Commission Decisions 94/309/EC (8), 94/446/EC (9) and 94/344/EC (10) as last amended by Decision 96/106/EC (11), respectively lay down the animal health conditions and the veterinary certification for imports from third countries of certain petfoods and certain untanned edible products for pets, containing low risk material, bones and bone products, horns and horn products and hooves and hoof products, excluding meals thereof, for further processing not intended for human or animal consumption and processed animal protein including products containing this protein intended for animal consumption; whereas Decision 96/106/EC amended these Decisions providing for their application from 1 January 1997;Whereas article 13 (1) first indent of Directive 92/46/EEC provides that animals on holdings are submitted to a regular veterinary inspection in order to verify compliance with the provisions of Annex A chapter I;Whereas Commission Decision 95/343/EC (12) as last amended by Decision 96/106/EC establishing the animal health conditions and veterinary certification for imports of milk and milk-based products intended for human consumption applies from 1 January 1997; whereas this decision must be modified to comply with Directive 92/46/EEC;Whereas Commissions Decisions 96/712/EC (13), 97/38/EC (14), 97/41/EC (15) and 97/29/EC (16) respectively lay down the models of the public health declaration and health marks for the importation of fresh poultrymeat from third countries, specific public health requirements for imports of egg products for human consumption, health conditions and a public health certificate for the importation from third countries of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meat, health conditions and a public health certificate for the importation of minced meat and meat preparations from third countries; whereas the date of application of these Decisions is 1 January 1997;Whereas Commission Decision 96/449/EC (17) provides for new rules concerning the approval of alternative heat treatment systems for processing animal waste with a view to the inactivation of spongiform encephalopathy agents within the Community; whereas these provisions come into force on 1 April 1997; whereas the introduction of these rules will involve amendments to the import system from third countries from that date; whereas, to avoid unnecessary disruption, it is therefore appropriate to allow the present system to continue to operate until that date;Whereas the certificates listed in the Annexes of these decisions come into force on 1 January 1997; whereas because of administrative difficulties, it appears that certain trade flows may be unable to adapt in time to the harmonized system; whereas, however, it is not appropriate to delay the implementation of the certificates any longer; whereas, therefore, to allow a period of adjustment, it is appropriate to allow both systems to apply for a short transitional period;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States may authorize imports into the Community of products covered by the certificates laid down in the decisions listed in the Annex, on the basis of certificates established by national rules in force on 31 December 1996 for a limited period.Article 2 The period mentioned in Article 1 shall expire on 1 April 1997 for products covered by certificates laid down in the decision listed in the Annex.Article 3 This Decision is addressed to the Member States.Done at Brussels, 8 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 165, 4. 7. 1996, p. 40.(3) OJ No L 268, 14. 9. 1992, p. 1.(4) OJ No L 125, 23. 5. 1996, p. 10.(5) OJ No L 55, 8. 3. 1971, p. 23.(6) OJ No L 212, 2. 7. 1989, p. 87.(7) OJ No L 368, 31. 12. 1994, p. 10.(8) OJ No L 137, 1. 6. 1994, p. 62.(9) OJ No L 183, 19. 7. 1994, p. 46.(10) OJ No L 154, 21. 6. 1994, p. 45.(11) OJ No L 24, 31. 1. 1996, p. 34.(12) OJ No L 200, 24. 8. 1995, p. 52.(13) OJ No L 326, 17. 12. 1996, p. 67.(14) OJ No L 14, 17. 1. 1997, p. 61.(15) OJ No L 17, 21. 1. 1997, p. 34.(16) OJ No L 12, 15. 1. 1997, p. 33.(17) OJ No L 184, 24. 7. 1996, p. 43.ANNEX Commission Decision 95/343/EC of 27 July 1995 providing for the specimens of the health certificate for the importation from third countries of heat-treated milk, milkbased products and raw milk for human consumption intended to be accepted at a collection centre, standardization centre, treatment establishment or processing establishmentsCommission Decision 96/712/EC of 28 November 1996 laying down the models of the public health declaration and health marks for the importation of fresh poultrymeat from third countriesCommission Decision 97/38/EC of 18 December 1996 setting specific public health requirements for imports of egg products for human consumptionCommission Decision 97/41/EC of 18 December 1996 establishing health conditions and a public health certificate for the importation from third countries of meat products obtained from poultrymeat, farmed game meat, wild game meat and rabbit meatCommission Decision 97/29/EC of 17 December 1996 establishing health conditions and a public health certificate for the importation of minced meat and meat preparations from third countriesCommission Decision 94/309/EC of 27 April 1994 laying down animal health requirements and the veterinary certification for the importation from third countries of certain petfoods and certain untanned edible products for pets, containing low-risk animal materialsCommission Decision 94/344/EC of 27 April 1994 laying down animal health requirements and the veterinary certification for the importation from third countries of processed animal protein including products containing this protein intended for animal consumptionCommission Decision 94/446/EC of 14 June 1994 laying down the requirements for the importation from third countries of bones and bone products, horns and horn products and hooves and hoof products, excluding meals thereof, for further processing not intended for human or animal consumption